        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 1 of 41



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

S.A.P., a minor (by and through his father);

R.C.E.A., and her minor children, C.J.M.E., J.A.M.E. and
L.J.O.E. (by and through their mother);

A.G.T. and her minor son, A.B.T. (by and through his
mother);

K.G.J., and her minor son, J.G.J. (by and through his
mother);

M.A.C., and her minor son, I.G.C. (by and through his
mother);

L.R.Q. and her minor son, E.M.M.R. (by and through his
mother;

Y.C.D., a minor (by and through his mother);
                                                           Case: 19-cv-3549
J.S.R., and her minor son, J.N.R.S. (by and through his
mother);
                                                           AMENDED COMPLAINT FOR
S.G.F., and her minor children, L.O.G., T.O.G. and
                                                           DECLARATORY AND INJUNCTIVE
W.E.O.G. (by and through their mother);
                                                           RELIEF
J.I.H.R., a minor (by and through his mother);

D.A.M., and her minor daughter A.I.A. (by and through
her mother);

D.A.L.; and

I.G.V. and her minor daughter M.S.G. (by and through
her mother),

               Plaintiffs,

               v.

WILLIAM BARR, Attorney General of the United States,
in his official capacity;
       Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 2 of 41



CHAD WOLF, Acting Secretary for the Department of
Homeland Security, in his official capacity;

KEN CUCCINELLI,
Acting Director of United States Citizenship and
Immigration Services, in his official capacity;

JAMES MCHENRY, Director of the Executive Office for
Immigration Review, in his official capacity,

             Defendants.


                          AMENDED COMPLAINT FOR
                     DECLARATORY AND INJUNCTIVE RELIEF
         Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 3 of 41



        Plaintiffs S.A.P. et al. file this Amended Complaint pursuant to Fed. R. Civ. P.

15(a)(1)(A). This Amended Complaint differs from the Complaint previously filed only in that it

includes an additional family group of two Plaintiffs, whose names and identifying information

were provided to the Defendants, along with the names and identifying information for all of the

other Plaintiffs, shortly after the filing of the initial Complaint.

                                          INTRODUCTION

        1.      In September 2019, Defendants enacted new written policies designed to

dismantle longstanding protections for asylum seekers who, like Plaintiffs, were targeted for

persecution in their home countries because they are members of a particular family.

        2.      These new policies deprive noncitizens in expedited removal proceedings of a

meaningful opportunity to obtain asylum or withholding of removal based on their membership

in a family-based particular social group (“PSG”).

        3.      The new policies purport to implement Matter of L-E-A-, 27 I. & N. Dec. 581

(A.G. 2019) (“L-E-A- II”), a legal opinion by the Attorney General which—in dicta—articulated

new, erroneous, and unlawful standards for adjudicating asylum claims when applicants fear

persecution because of their family membership.

        4.      The dicta in L-E-A- II broke from decades of past precedent by suggesting that

families cannot meet the social distinction requirement for PSGs unless they “carr[y] greater

societal import” than ordinary families and are “recognizable by society at large.” Id. at 595.

        5.      The Attorney General’s statements represent an unlawful change to our existing

asylum laws that would preclude members of “ordinary” families from seeking protection

from persecution based on their family membership, arbitrarily limiting asylum protections to

members of well-known or famous families.

        6.      Relying on these new policies, asylum officers have unlawfully denied Plaintiffs’
         Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 4 of 41



claims for asylum and withholding of removal and ordered them removed to countries where

they face violent persecution.

       7.      This action seeks to enjoin these new policies to prevent Plaintiffs and countless

other noncitizens with meritorious claims for asylum and withholding of removal from being

deported to their country of origin, where they face serious risk of physical violence and death.

       8.      Pursuant to the Immigration and Nationality Act (“INA”), the United States has

long offered protection to those who seek refuge from persecution directed at characteristics that

are fundamental to a person’s identity or conscience—characteristics including their race,

religion, nationality, political opinion, or, as this case examines, their membership in a PSG.

       9.      By extending refugee protection to noncitizens possessing a well-founded fear of

persecution on account of their membership in a PSG, Congress sought to implement the

international human rights obligations adopted in the wake of the horrors of the Second World

War.

       10.     Before appearing in the INA, the 1951 Refugee Convention introduced “particular

social group” as a term of art. Both the conference that unanimously adopted the 1951 Refugee

Convention and the Universal Declaration of Human Rights, which was passed just two years

earlier, explicitly recognize the principle that “the family” is “the natural and fundamental group

unit of society.” See Final Act of the United Nations Conference of Plenipotentiaries on the

Status of Refugees and Stateless Persons, U.N. Doc. A/CONF.2/108/Rev.1 (articulating principle

that “the family” is “the natural and fundamental group unit of society”).

       11.     Administrative interpretations of the INA and Refugee Act of 1980 (“Refugee

Act”) have historically shared this observation. See Matter of Acosta, 19 I. & N. Dec. 211 (BIA

1985) (citing “kinship ties” an innate characteristic comprising a PSG); Matter of C-A-, 23 I. &



                                                 2
          Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 5 of 41



N. Dec. 951, 955 (BIA 2006) (“[s]ocial groups based on. . . family relationship are generally

easily recognizable and understood by others to constitute social groups”); Matter of H-, 21 I. &

N. Dec. 337, 342 (BIA 1996) (en banc); Matter of M-E-V-G-, 26 I. & N. Dec. 227, 240 (BIA

2014).

         12.     Federal courts of appeals, in their review of these administrative interpretations,

have repeatedly recognized the ordinary nuclear family as “the quintessential particular social

group.” Rios v. Lynch, 807 F.3d 1123, 1128 (9th Cir. 2015); see also Crespin-Valladares v.

Holder, 632 F.3d 117, 125 (4th Cir. 2011) (“the family provides a prototypical example of a

particular social group”); Villalta-Martinez v. Sessions, 882 F.3d 20, 26 (1st Cir. 2018) (“[I]t is

well established that the nuclear family constitutes a recognizable social group . . .”).

         13.     Contrary to this clear precedent, the Attorney General’s decision in L-E-A- II

contains dicta suggesting a new legal standard and interpretation of the INA, which effectively

precludes noncitizens from asserting family-based PSGs in all but the most extraordinary

circumstances.

         14.     In September 2019, Defendants implemented two new written guidance

documents (the “New PSG Guidance”) directing asylum officers to apply this new legal standard

in evaluating the claims of noncitizens in expedited removal proceedings. The implementation of

this new policy guidance effects an unlawful change in law.

         15.     First, the New PSG Guidance violates the plain language of the INA and

imposes an unlawful presumption against family-based PSGs, arbitrarily departing from

decades of agency guidance requiring an individualized, fact-based, case-by-case social group

analysis. The New PSG Guidance also unreasonably and unlawfully interprets the INA term

“particular social group” to exclude most families, which is at odds with the statutory text,



                                                  3
          Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 6 of 41



context, and legislative history, and contrary to a substantial body of federal courts of appeals

and Board of Immigration Appeals (“BIA” or “Board”) precedent. And the New PSG

Guidance fails to adequately acknowledge, much less reasonably explain, its departure from

settled law. Because it is arbitrary, capricious, and contrary to law, the New PSG Guidance

should be vacated under the Administrative Procedure Act (“APA”).

         16.      Second, the New PSG Guidance violates APA by explicitly prohibiting asylum

officers from applying decades of controlling precedent from the courts of appeals and the BIA

recognizing that ordinary families constitute quintessential PSGs. This Court recently issued a

preliminary injunction against Defendants prohibiting them from applying a very similar

guidance memorandum and holding that directing asylum officers to ignore favorable court of

appeals precedent is “clearly unlawful.” Grace v. Whitaker, 344 F. Supp. 3d 96, 137-38 (2018),

appeal filed sub nom. Grace v. Barr, No. 19-5013 (D.C. Cir. filed Jan. 30, 2019).1

         17.      Plaintiffs are noncitizens who have been placed into expedited removal and who

have credibly testified to having suffered horrific violence in their home countries or fearing

such harm in the future.

         18.      Plaintiffs credibly testified that the reason they, and not some other person,

experienced persecution and fear future persecution is because they share an identifiable family

connection with a member of their family.

         19.      As a result of Defendants’ new written policy directives, asylum officers denied

Plaintiffs’ claims for asylum and/or withholding of removal without a full hearing.

         20.      Plaintiffs seek a declaration that the New PSG Guidance violates the INA and the

APA; an order enjoining the application of the New PSG Guidance to credible and reasonable fear

1
 The Grace litigation involves a similar procedural history and challenge to similar directive by Defendants that
upends decades of precedent interpreting and applying key aspects of asylum law.


                                                          4
         Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 7 of 41



interviews; and an order that Plaintiffs’ expedited removal orders be vacated and that they be

provided with new credible or reasonable fear interviews under the proper legal standard or, in the

alternative, full immigration court removal proceedings pursuant to 8 U.S.C. § 1229a.




                                  JURISDICTION AND VENUE

        21.     This case arises under the United States Constitution; the APA, 5 U.S.C. § 701 et

seq.; and the INA, 8 U.S.C. § 1101 et seq. and its implementing regulations.

        22.     The Court has jurisdiction under 8 U.S.C. § 1252(e)(3). Section 1252(e)(3) is a

provision of the INA that provides jurisdiction in the United States District Court for the District

of Columbia over systemic challenges “to [the] validity of the [expedited removal] system,”

including regulations and “written” policies regarding expedited removal. The Court also has

jurisdiction under 28 U.S.C. § 1331.

        23.     Venue is proper in this District because 8 U.S.C. § 1252(e)(3)(A) requires that all

§ 1252(e)(3) actions be brought in the United States District Court for the District of Columbia. In

addition, venue is proper under 28 U.S.C. § 1391(e)(I) because a substantial part of the events or

omissions giving rise to this action occurred in this District.

                                              PARTIES

        24.     Plaintiff S.A.P., a minor child, is an asylum seeker from Guatemala who

participated in a reasonable fear interview at the Karnes County Residential Center in Karnes

City, Texas on October 23, 2019. At the interview, S.A.P.’s father testified that men associated

with a powerful political figure threatened to kill S.A.P. because of S.A.P.’s relationship to his

father. Specifically, while S.A.P.’s parents were walking in the street, masked men told them that



                                                   5
         Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 8 of 41



because S.A.P.’s father had refused to join a political campaign, they would kill S.A.P.’s father

“or someone from [his] family.” After S.A.P. and his family left the village, men associated with

the same political figure continued to look for his family. On October 29, 2019, an asylum

officer served Plaintiff S.A.P. with a Form I-869A Record of Negative Credible/Reasonable Fear

Finding and Request For Review by Immigration Judge for Aliens Barred From Asylum

Pursuant to 8 CFR 208.13(c)(4) which stated USCIS’s finding that “[t]here is no reasonable

possibility that the harm you experienced and/or the harm you fear is on account of your race,

religion, nationality, political opinion, or membership in a particular social group.” On the same

day, Plaintiff S.A.P.’s father was found to have established a reasonable fear of persecution on

account of his political opinion. In a checklist accompanying Plaintiff S.A.P.’s negative finding

by USCIS, the asylum officer wrote “the applicant was not able to show that his family was

distinct enough within his community to support [sic] the threats against him were on account of

a protected ground.”

       25.     Plaintiff R.C.E.A. and her minor children, Plaintiffs C.J.M.E., J.A.M.E., and

L.J.O.E., are asylum seekers from Honduras who participated in reasonable fear interviews at the

Berks County Residential Center in Leesport, PA on October 22, 2019, November 5, 2019 and

November 8, 2019. At the interviews, Plaintiff REA testified that gang members threatened her

and her children because of their familial relationship with her husband. Specifically, R.C.E.A.’s

husband owned a business and gang members threatened to harm and kill him and his family if

he did not pay war taxes. The gang members then beat R.C.E.A’s husband while she and her

children were present and also shot and killed the family dog. On November 13, 2019, an asylum

officer served Plaintiff R.C.E.A and her children with a Form I-869A Record of Negative

Credible/Reasonable Fear Finding and Request For Review by Immigration Judge for Aliens



                                                 6
         Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 9 of 41



Barred From Asylum Pursuant to 8 CFR 208.13(c)(4) which stated the finding by the U.S.

Citizenship and Immigration Services (“USCIS”) that “[t]here is no reasonable possibility that

the harm you experienced and/or the harm you fear is on account of your race, religion,

nationality, political opinion, or membership in a particular social group.” In a checklist

accompanying Plaintiff R.C.E.A’s negative finding by USCIS, the asylum officer wrote

“Applicant fears that she will be harmed on account of her membership in a proposed particular

social group of immediate family members of her husband, [CMM]. The record does not

establish that members of this group are set apart, or distinct, from other persons within the

society in a significant way such that it forms a cognizable particular social group. See Matter of

L-E-A-, 27 I. & N. Dec. 581, 594 (2019). Applicant [sic] testimony indicates that what

distinguishes her family is the fact that they are one of two families that own businesses in their

community. The evidence gleaned from the applicant’s testimony regarding social distinction

discusses facts that, while supporting the notion that the applicant’s family was perceived as a

family unit, do not support the conclusion that the applicant’s family was perceived by her

society as distinct from other family units in a significant way.”

       26.     Plaintiff A.G.T. and her minor child, Plaintiff A.B.T., are asylum seekers from

Brazil who participated in a reasonable fear interview at the South Texas Family Residential

Center on October 18, 2019. At the interview, Plaintiff A.G.T. testified that gang members shot

at her and her son A.B.T. because of their familial relationship with her brother and her husband.

Specifically, gang members came into her home and shot at her, her son and her mother because

her brother was in a rival gang. That same gang has shot at A.G.T. and her family multiple times.

Additionally, A.G.T. was shot at by a loan shark because her husband had borrowed money from

the loan shark. On November 7, 2019 an asylum officer served Plaintiff A.G.T. and her child



                                                 7
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 10 of 41



with a Form I-869A Record of Negative Credible/Reasonable Fear Finding and Request For

Review by Immigration Judge for Aliens Barred From Asylum Pursuant to 8 CFR 208.13(c)(4)

which stated USCIS’s finding that “[t]here is no reasonable possibility that the harm you

experienced and/or the harm you fear is on account of your race, religion, nationality, political

opinion, or membership in a particular social group.” In a checklist accompanying Plaintiff

A.G.T.’s negative finding by USCIS, the asylum officer wrote “[t]he applicant testified that she

was shot at by a rival gang of her brother’s in Brazil. The applicant also testified that her home

was shot at by a loan shark because her husband borrowed money and did not pay him back. The

applicant also testified that another of her brothers was killed by the rival gang. The applicant’s

[sic] testified that her family was targeted because her brother was involved with a gang and

because her husband borrowed money from a loan shark.”

       27.     Plaintiff K.G.J. and her minor child, Plaintiff J.G.J., are asylum seekers from

Guatemala who participated in reasonable fear interviews at the South Texas Family Residential

Center on October 3, 2019, October 9, 2019 and October 11, 2019. At the interviews, Plaintiff

K.G.J. testified that gang members threatened her and her child, J.G.J., because of their

relationship with her partner. Specifically, gang members told her partner they would kill her if

her partner did not work for the gang. Her partner subsequently fled the country and the gang

members then told K.G.J. they would kidnap J.G.J. if K.G.J. did not tell the gang where her

partner was. On October 18, 2019, an asylum officer served Plaintiff K.G.J. and her child with a

Form I-869A Record of Negative Credible/Reasonable Fear Finding and Request For Review by

Immigration Judge for Aliens Barred From Asylum Pursuant to 8 CFR 208.13(c)(4) which stated

USCIS’s finding that “[t]here is no reasonable possibility that the harm you experienced and/or

the harm you fear is on account of your race, religion, nationality, political opinion, or



                                                8
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 11 of 41



membership in a particular social group.” In a checklist accompanying Plaintiff J.G.J.’s negative

finding by USCIS, the asylum officer wrote “[t]he applicant was threatened because the gang

was looking for the applicant’s mother’s partner, and they threatened to kidnap him because of

this. A family PSG was considered, but there is insufficient evidence to establish any degree of

social distinction of the applicant’s family.” In a checklist accompanying Plaintiff K.G.J.’s

negative finding by USCIS, the asylum officer wrote “[t]he applicant testified that she was

threatened because the gang wanted to know where her partner was[.]”

       28.     Plaintiff M.A.C. and her minor child, Plaintiff I.G.C., are asylum seekers from

Guatemala who participated in a reasonable fear interview at the South Texas Family Residential

Center on October 9, 2019. At the interview, Plaintiff M.A.C. testified that gang members

threatened M.A.C. and her son I.G.C. because of their familial relationship to her husband.

Specifically, gang members threatened to kidnap or kill M.A.C. and her son I.G.C. if she did not

tell the gang where her husband, who refused to work for the gang, was. On October 30, 2019,

an asylum officer served Plaintiff M.A.C. and her child with a Form I-869A Record of Negative

Credible/Reasonable Fear Finding and Request For Review by Immigration Judge for Aliens

Barred From Asylum Pursuant to 8 CFR 208.13(c)(4) which stated USCIS’s finding that “[t]here

is no reasonable possibility that the harm you experienced and/or the harm you fear is on account

of your race, religion, nationality, political opinion, or membership in a particular social group.”

In a checklist accompanying Plaintiff M.A.C.’s negative finding by USCIS, the asylum officer

wrote “[t]he applicant testified that she was threatened by gangs in her area because the applicant

and her husband refused to join them and work for them.” In a checklist accompanying Plaintiff

M.A.C.’s negative finding by USCIS, the asylum officer wrote “[t]he applicant testified that she

was threatened by the gangs in her area because the applicant and her husband refused to join



                                                 9
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 12 of 41



and work for them.”

       29.     Plaintiff L.R.Q. and her minor child, Plaintiff E.M.M.R., are asylum seekers from

Guatemala who participated in a reasonable fear interview at the South Texas Family Residential

Center on October 9, 2019. At the interview, L.R.Q. testified that gang members had threatened

to murder E.M.M.R. because of his relationship to his older brother (L.R.Q.’s eldest son), who

had refused to join the gang. Specifically, L.R.Q. testified that “I was told by them that because

my other son had left Guatemala that my son was going to pay the consequences” and L.R.Q.

understood this to mean that her son E.M.M.R. was going to be killed. On October 16, 2019, an

asylum officer served Plaintiff L.R.Q. and her child with Forms I-869A Record of Negative

Credible/Reasonable Fear Finding and Request For Review by Immigration Judge for Aliens

Barred From Asylum Pursuant to 8 CFR 208.13(c)(4) which stated USCIS’s finding that “[t]here

is no reasonable possibility that the harm you experienced and/or the harm you fear is on account

of your race, religion, nationality, political opinion, or membership in a particular social group.”

In a checklist accompanying Plaintiff L.R.Q.’s negative finding by USCIS, the asylum officer

wrote “The applicant did not establish that the harm she fears and has experienced would be on

account of any protected grounds. The applicant stated the gang’s motive to harm her was

because her son refused to join the gang and left to go to the United States. The gang’s desire for

retribution is not on account of any protected ground, but rather a private criminal act of

vengeance against the applicant.”

       30.     Plaintiff Y.C.D., a minor child, is an asylum seeker from Honduras who

participated in a reasonable fear interview at the South Texas Family Residential Center on

October 18, 2019. At the interview, Y.C.D.’s mother testified that gang members threatened

Y.C.D. because of his familial relationship to his mother. Specifically, a gang member told



                                                10
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 13 of 41



Y.C.D.’s mother that he would kill her and Y.C.D. unless she “became his.” On November 6,

2019, an asylum officer served Plaintiff Y.C.D. with a Form I-869A Record of Negative

Credible/Reasonable Fear Finding and Request For Review by Immigration Judge for Aliens

Barred From Asylum Pursuant to 8 CFR 208.13(c)(4). In a checklist accompanying Plaintiff

Y.C.D.’s negative finding by USCIS, the asylum officer wrote “[t]his gang member’s statements

indicate that [Y.C.D.] was threatened because the gang member wanted to make the applicant’s

mother live with him. The threats [Y.C.D.] faced were not on account of a protected ground.”

       31.     Plaintiff J.S.R. and her minor child, Plaintiff J.N.R.S., are asylum seekers from

Honduras who participated in a reasonable fear interview at the South Texas Family Residential

Center on October 28, 2019. At the interview, J.S.R. testified that men threatened her and her

child because of her relationship to her brother. Specifically, J.S.R.’s brother, who is a police

officer in Honduras, advised her to leave the country because gang members had told him that

they will find out where his family lives and go after his family. On November 4, 2019, an

asylum officer served Plaintiff J.S.R. and her child with a Form I-869A Record of Negative

Credible/Reasonable Fear Finding and Request For Review by Immigration Judge for Aliens

Barred From Asylum Pursuant to 8 CFR 208.13(c)(4) which stated USCIS’s finding that “[t]here

is no reasonable possibility that the harm you experienced and/or the harm you fear is on account

of your race, religion, nationality, political opinion, or membership in a particular social group.”

In a checklist accompanying Plaintiff J.S.R.’s negative finding by USCIS, the asylum officer

wrote “[t]he applicant’s testimony reflects that she was not targeted on account of a protected

ground,” even though her brother was told “[the gang] will find out where his family lives and go

after his family.”

       32.     Plaintiff S.G.F., and her minor children Plaintiffs L.O.G., T.O.G. and W.E.O.G.



                                                11
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 14 of 41



are asylum seekers from Honduras who participated in a reasonable fear interview at the South

Texas Family Residential Center on October 7, 2019. At the interview, Plaintiff S.G.F. testified

that gang members threatened to kill S.G.F., L.O.G., T.O.G. and W.E.O.G. because of their

familial relationship to her husband. Specifically, gang members threatened to kill S.G.F. and her

children if she did not tell the gang members where S.G.F.’s husband was. S.G.F.’s husband fled

after he reported the gang members to the police for robbing his brother. On October 10, 2019,

an asylum officer served Plaintiff S.G.F. and her children with a Form I-869A Record of

Negative Credible/Reasonable Fear Finding and Request For Review by Immigration Judge for

Aliens Barred From Asylum Pursuant to 8 CFR 208.13(c)(4) which stated USCIS’s finding that

“[t]here is no reasonable possibility that the harm you experienced and/or the harm you fear is on

account of your race, religion, nationality, political opinion, or membership in a particular social

group.” In a checklist accompanying Plaintiff S.G.F.’s negative finding by USCIS, the asylum

officer wrote “[t]here is no social distinction to the family.”

       33.     Plaintiff J.I.H.R., a minor child, is an asylum seeker from Mexico who

participated in a credible fear interview at the South Texas Family Residential Center on October

30, 2019. At the interview, Plaintiff’s mother testified that Zetas threatened J.I.H.R. because of

his familial relationship to her. Specifically, Zetas threatened Plaintiff’s mother and her son to

extort money from Plaintiff’s mother. After Plaintiff’s mother gave them money, the Zetas came

back a second time and told Plaintiff’s mother that if she did not continue to give them money,

they would make her and her son, Plaintiff J.I.H.R., disappear. On November 1, 2019, an asylum

officer served Plaintiff J.I.H.R. with a Form I-869 Record of Negative Credible Fear Finding and

Request for Review by Immigration Judge which stated USCIS’s finding that “[t]here is no

significant possibility that you could establish in a full hearing that the harm you experienced



                                                  12
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 15 of 41



and/or the harm you fear is on account of your race, religion, nationality, political opinion, or

membership in a particular social group.” In a checklist accompanying Plaintiff J.I.H.R.’s

negative finding by USCIS, the asylum officer wrote “[t]he applicant seeks protection on a basis

of membership in a particular group, immediate family members of his mother, [M.O.R.S.].

However, the applicant has failed to establish that this proposed group is a cognizable social

group. This particular social group is not cognizable because it lacks social distinction. The

applicant’s family is not ‘set apart, or distinct, from other persons within the society in some

significant way.’ Matter of L-E-A-, 27 I&N Dec. 581, 594 (A.G. 2019). The applicant’s

testimony did not establish that the immediate family members of his mother [M.O.R.S.], are

significant within society in some way.”

       34.    Plaintiff D.A.M. and her minor child, Plaintiff A.I.A., are asylum seekers from

Mexico who participated in a credible fear interview at the South Texas Family Residential

Center on October 11, 2019. At the interview, Plaintiff D.A.M. testified that a cartel has

followed and threatened her. Specifically, D.A.M.’s husband disappeared two years ago. Since

then she has been followed by members of a powerful cartel. In March 2019, a man with a gun

came to her house, asking if she was the wife of her husband and if A.I.A. was her daughter. She

responded yes, and the armed man went to speak with other armed men. D.A.M. was terrified

because she believed they were the men responsible for her husband disappearing. D.A.M. had

heard from other family members that the cartel wanted to kill her and she feared seeking

protection from the police because she believed the police worked together with the cartel. On

October 23, 2019, an asylum officer served Plaintiff D.A.M. and her child with a Form I-869

Record of Negative Credible Fear Finding and Request for Review by Immigration Judge which

stated USCIS’s finding that “Though, the applicant’s testimony indicates that she is a member of



                                               13
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 16 of 41



the particular social group ‘Family members of ‘JI’ the evidence does not [sic] that indicate that

her family is socially distinct in Mexican society. Therefore, the evidence does not indicate that

the applicant would be harmed on account of a protected ground.”

       35.     Plaintiff D.A.L. is an asylum seeker from El Salvador who participated in a

reasonable fear interview in June 7, 2017. On May 29, 2019, Plaintiff D.A.L. attended a negative

credible fear review hearing before the Los Angeles Immigration Court, during which D.A.L.

provided evidence regarding her persecutors’ family-based motivations that was not available to

the USCIS asylum officer. The Immigration Judge affirmed the USCIS’s negative determination.

On May 31, 2019, Plaintiff DAL submitted a request to USCIS to reconsider its negative

determination. In response to Plaintiff D.A.L.’s request, USCIS scheduled an interview on

September 24, 2019, to receive additional evidence regarding Plaintiff D.A.L.’s asylum claim. At

that interview, the asylum officer asked several questions regarding the fame or notoriety of

Plaintiff D.A.L.’s family within El Salvador. On October 2, 2019, USCIS found that no change

was warranted in the disposition of Plaintiff D.A.L.’s credible fear interview.

       36.     Plaintiff I.G.V. and her minor child, Plaintiff M.S.G., are asylum seekers from

Mexico who participated in a credible fear interview at the South Texas Family Residential

Center on October 9, 2019. At the interview, Plaintiff I.G.V. testified that a cartel threatened her

and her family because of her familial relationship with Plaintiff M.S.G.’s father. Specifically,

M.S.G.’s father was a member of a rival group, and the cartel came to I.G.V.’s house and told

her that she could no longer communicate with M.S.G.’s father. The cartel later returned and told

I.G.V. she had to become the girlfriend of one of the cartel members for “protection.” The cartel

also warned her to find a way they did not know about if she wanted to leave the country because

they would not allow her to get out, and that if she left she would never be allowed to return. On



                                                14
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 17 of 41



October 31, 2019, an asylum officer served Plaintiff I.G.V. and her child with a Form I-869A

Record of Negative Credible/Reasonable Fear Finding and Request For Review by Immigration

Judge for Aliens Barred From Asylum Pursuant to 8 CFR 208.13(c)(4), which stated USCIS’s

finding that “[t]here is no reasonable possibility that the harm you experienced and/or the harm

you fear is on account of your race, religion, nationality, political opinion, or membership in a

particular social group.” In a checklist accompanying Plaintiff I.G.V.’s adverse finding by

USCIS, the asylum officer wrote “[e]ven considering the applicant’s inclusion in a family based

group, the evidence does not indicate that the family based particular social group is socially

distinct per Matter of L-E-A.”

       37.     Defendant William Barr is sued in his official capacity as the Attorney General of

the United States. In this capacity, he is responsible for the administration of the immigration

laws pursuant to 8 U.S.C. § 1103, oversees the Executive Office for Immigration Review

(“EOIR”) (the administrative immigration court system), and is empowered to grant asylum or

other immigration relief.

       38.     Defendant Chad Wolf is sued in his official capacity as the Acting Secretary of

DHS. In this capacity, he directs each of the component agencies within DHS, including USCIS,

United States Immigration and Customs Enforcement (“ICE”), and United States Customs and

Border Protection (“CBP”). In his official capacity, Defendant Wolf is responsible for the

administration of the immigration laws pursuant to 8 U.S.C. § 1103, and is empowered to grant

asylum or other immigration relief.

       39.     Defendant Ken Cuccinelli is sued in his official capacity as the Acting Director of

USCIS, which is the agency that, through its asylum officers, conducts interviews of certain

individuals placed in expedited removal to determine whether they have a credible and/or



                                               15
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 18 of 41



reasonable fear of persecution and should be permitted to apply for asylum or withholding of

removal before an immigration judge.

       40.    Defendant James McHenry is sued in his official capacity as the Director of

EOIR, the agency within the Department of Justice that, through its immigration judges,

conducts limited review of negative credible and reasonable fear determinations.

                                       BACKGROUND

A.     Asylum and Withholding of Removal Protections in the United States

       41.    Pursuant to 8 U.S.C. § 1158(a)(1), any noncitizen “who is physically present in

the United States or who arrives in the United States. . . irrespective of such alien’s status,

may apply for asylum[.]” To be eligible for asylum, a noncitizen must establish that she is “a

refugee within the meaning of [8 U.S.C.] section 1101(a)(42)(A)[.]” 8 U.S.C. § 1158(b)(l)(A);

see also 8 U.S.C. § 1158(b)(1)(B)(i). A refugee is defined as:

       any person who is outside any country of such person’s nationality or, in the
       case of a person having no nationality, is outside any country in which such
       person last habitually resided, and who is unable or unwilling to return to, and
       is unable or unwilling to avail himself or herself of the protection of, that
       country because of persecution or a well-founded fear of persecution on
       account of race, religion, nationality, membership in a particular social
       group, or political opinion[.]

8 U.S.C. § 1101(a)(42)(A) (emphasis added).

       42.    Congress enacted the current asylum system in 1980 in order to bring U.S. law

into conformity with our obligations under the United Nations Convention Relating to the

Status of Refugees and 1967 United Nations Protocol Relating to the Status of Refugees. See

Refugee Act of 1980, Pub. 96-212, 94 Stat. 102.

       43.    Consistent with international law, the definition of “refugee” does not require a

showing of certain harm. Instead, individuals can establish eligibility for asylum based on a

“well-founded fear of persecution,” which the Supreme Court has defined as at least a 1 in 10

                                               16
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 19 of 41



chance of persecution. See INS v. Cardoza-Fonseca, 480 U.S. 421, 430, 440-41 (1987).

       44.     A noncitizen who is ineligible for asylum may apply for other forms of relief,

including withholding of removal in cases in which the applicant can show “that it is more

likely than not that he or she would be persecuted on account of” a protected ground if

removed from the United States. 8 C.F.R. § 1208.16(b)(2); see also 8 U.S.C. § 1231(b)(3).

B.     The Expedited Removal System

       45.     Prior to 1996, noncitizens seeking protection from deportation or exclusion

from the United States were generally entitled to a full hearing in immigration court, appellate

review before the BIA, and judicial review in federal court even if they were outside the

United States seeking entry.

       46.     In 1996, Congress created a new removal mechanism called “expedited

removal” that could be used for certain noncitizens seeking admission to the United States.

See 8 U.S.C. § 1225(b)(1).

       47.     Through expedited removal, the government can summarily remove noncitizens

after a preliminary inspection by an immigration officer, so long as the noncitizens do not

express a fear of persecution in their country of origin.

       48.     If noncitizens indicate any fear of returning to their home country, they are

entitled to receive a “credible fear interview” with an asylum officer, a non-adversarial

process intended “to elicit all relevant and useful information bearing on whether the

applicant has a credible fear of persecution or torture.” 8 C.F.R. § 208.30(d).

       49.     The asylum officer must “consider whether the [applicant’s] case presents

novel or unique issues that merit consideration in a full hearing before an immigration judge.”

8 C.F.R. § 208.30(e)(4).

       50.     If the asylum officer makes a negative credible fear determination, the officer

                                                17
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 20 of 41



must issue a written decision documenting “the officer’s analysis of why, in light of [the]

facts, the alien has not established a credible fear of persecution.” 8 U.S.C. §

1225(b)(l)(B)(iii)(II).

       51.     In the expedited removal system, abbreviated credible fear proceedings often

occur within days of arrival, with little to no preparation or assistance by counsel, little to no

knowledge of asylum law by the applicant, no opportunity to examine witnesses or gather

evidence, and while the individual is detained. It is thus unrealistic for applicants in the

expedited removal system to present a fully developed asylum claim.

       52.     A noncitizen who receives a negative credible fear determination is entitled to

request a prompt review of that determination by an immigration judge. 8 U.S.C. §

1225(b)(l)(B)(iii)(III); see also 8 C.F.R. § 208.30(g)(1).

       53.     However, immigration judge review of a negative credible fear decision does

not entitle a noncitizen to many rights available in full removal proceedings under section 240

of the INA. And once an immigration judge makes a negative credible fear review decision, it

is administratively final. Noncitizens who receive a negative credible fear determination by an

asylum officer or immigration judge receive expedited removal orders and, upon removal, are

subject to a five-year bar on admission to the United States. 8 U.S.C. § 1182(a)(9)(A)(i).

       54.     Given the truncated removal process and serious consequence of expedited

removal, Congress was careful to include crucial protections to avoid sending asylum seekers

back to harm. One such protection was to establish a low threshold at the credible fear stage to

ensure that asylum seekers could develop valid asylum claims properly in a full trial-type

hearing before an immigration judge. Congress thus viewed the credible fear process as an

essential safeguard to prevent summary removals of bona fide asylum seekers.



                                               18
         Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 21 of 41



        55.      To obtain asylum in full immigration removal proceedings, a noncitizen need

only establish that there is a 1 in 10 chance that he or she will be persecuted on account of one

of the five protected grounds for asylum.

        56.      By contrast, “[t]o prevail at a credible fear interview, the alien need only show

a ‘significant possibility’ of a one in ten chance of persecution, i.e., a fraction of ten percent.”

Grace, 344 F. Supp. 3d at 127 (D.D.C. 2018) (citing 8 U.S.C. § 1225(b)(l)(B)(v)). The reason

for the low threshold at the credible fear stage is straightforward. An asylum claim is highly

fact-specific and often will take significant time, resources, and expertise to develop,

including expert testimony and extensive evidence about country conditions. It may also

involve complex legal questions.

        57.      If an asylum officer finds that a noncitizen has a “credible fear,” the individual

is no longer subject to expedited removal proceedings and is entitled to a full removal hearing

under 8 USC § 1229 before an immigration judge. At that hearing, the asylum seeker has the

opportunity to develop a full record before the immigration judge, and the asylum seeker may

appeal an adverse decision to the BIA and federal court of appeals. 8 C.F.R. § 208.30 (f); see

also 8 U.S.C. § 1225(b)(l)(B)(ii).

C.      Changes to the Expedited Removal System for Certain Noncitizens

        58.      Notwithstanding Congress’ stated intent to protect bona fide asylum seekers from

summary removal, on July 16, 2019, the Department of Justice (“DOJ”) and the DHS published

a joint interim final rule, entitled “Asylum Eligibility and Procedural Modifications.” 84 Fed.

Reg. 33,829 (July 16, 2019) (codified at 8 C.F.R. pts. 208, 1003, 1208).2 The Rule imposes “a

new mandatory bar for asylum eligibility for [noncitizens] who enter or attempt to enter the

2
 See East Bay Sanctuary Covenant v. Barr, 385 F. Supp. 3d 922, 935 (N.D. Cal. 2019) injunction stayed sub. nom
Barr v. East Bay Sanctuary Covenant, ___ S. Ct. ____, 2019 WL 4292781 (Sept. 11, 2019).


                                                      19
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 22 of 41



United States across the southern border after failing to apply for protection from persecution or

torture in at least one third country through which they transited en route to the United States.”

Id. at 33,830.

       59.       These noncitizens are still subject to expedited removal proceedings and, while

they are presumed to be ineligible to seek asylum, the government must still screen them for

potential eligibility for withholding of removal and protection under the Convention against

Torture (CAT). Noncitizens subject to this recently promulgated regulation are evaluated by the

asylum officer under a higher “reasonable fear” standard described in 8 C.F.R. §

208.30(e)(5)(iii), rather than the intentionally low “credible fear” standard discussed above.

       60.       Regardless of which standard is applied, Defendants’ newly enacted policies have

the same effect: they unlawfully deny relief to noncitizens by imposing new legal standards for

family-based PSG claims that are inconsistent with U.S. law and treaty obligations.

D.     The Decision and Dicta in L-E-A- II

       61.       On July 29, 2019, Attorney General Barr issued Matter of L-E-A, 27 I. & N.

Dec. 581 (A.G. 2019), which reversed part of a 2017 BIA decision discussing whether a

Mexican man who fled extreme violence at the hands of a drug cartel had established a

cognizable family-based PSG. The earlier decision acknowledged that “members of an

immediate family may constitute a particular social group”—a determination that was

conceded by the Government in that case—but proceeded to deny Mr. L-E-A’s claims,

finding that his feared persecution from the cartel had an insufficient nexus to his family

membership.

       62.       Although the BIA had already denied Mr. L-E-A’s claims on nexus grounds,

Defendant Barr’s predecessor, Acting Attorney General Whitaker, employed a procedural

mechanism to “certify” the BIA’s prior decision to the Attorney General for review.

                                                20
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 23 of 41



       63.     Despite affirming the BIA’s denial based on lack of nexus in the prior decision,

Defendant Barr used this procedure as a vehicle to criticize the BIA and IJ below for

accepting the Government’s stipulation that Mr. L-E-A’s family qualified as a PSG without

undertaking an independent factual analysis.

       64.     In addressing this issue, Defendant Barr relied on a narrow and uncontroversial

legal principle: to determine whether an applicant for asylum or withholding is a member of a

family-based “particular social group,” for purposes of the INA, courts must assess all three PSG

criteria identified in prior cases—immutability, particularity, and social distinction—on a case-

by-case basis. See 27 I. & N. Dec. at 582, 584.

       65.     In this respect, L-E-A- II broke no new ground; it simply reaffirmed settled law

requiring adjudicators analyzing proposed particular social groups to conduct “a fact-specific

inquiry based on the evidence in a particular case.” See 27 I. & N. Dec. at 584.

       66.     Despite the Attorney General’s stated adherence to the principle of case-by-case

adjudication, he nonetheless made several statements in dicta suggesting that family-based

groups usually will not meet the social distinction requirement for PSGs.

       67.     For example, he stated that “unless an immediate family carries greater societal

import, it is unlikely that a proposed family-based group will be ‘distinct’ in the way required by

the INA for purposes of asylum.” Id. at 595.

       68.     The Attorney General further surmised that “[t]he fact that ‘nuclear families’ or

some other widely recognized family unit generally carry societal importance says nothing about

whether a specific nuclear family would be ‘recognizable by society at large.’” Id. at 594

(citation omitted).

       69.     The Attorney General’s statements represent a radical departure from past



                                                  21
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 24 of 41



precedent by imposing new criteria to meet the social distinction requirement under which an

applicant’s family must “carr[y] greater societal import” than ordinary families and be

“recognizable by society at large.”

       70.    This new legal standard precludes members of “ordinary” nuclear families from

seeking protection from persecution based on their family membership and would arbitrarily

limit asylum protections to members of well-known or famous families.

E.     The New PSG Guidance

       71.    On September 24, 2019, USCIS issued a written Refugee, Asylum, and

International Operations Directorate Officer Training Asylum Division Officer Training

Course (“Credible Fear Lesson Plan”), entitled Credible Fear of Persecution and Torture

Determinations (attached hereto as Exhibit A).

       72.    The Credible Fear Lesson plan instructs asylum officers to implement the dicta

of L-E-A- II as follows:

       The relevant question in this analysis is not whether the degree and type of
       relationship that defines a potential family-based particular social group is
       immutable, particular and socially distinct. Rather, “[i]f an applicant claims
       persecution based on membership in his father’s immediate family, then the
       adjudicator must ask whether that specific family is ‘set apart, or distinct, from
       other persons within the society in some significant way.’ It is not sufficient to
       observe that the applicant’s society (or societies in general) place great
       significance on the concept of the family.” Matter of L-E-A-, 27 I&N Dec. at
       594 (citing M-E-V-G-, 26 I&N Dec. at 238). Matter of L-E-A- instructs that
       “[t]he fact that ‘nuclear families’ or some other widely recognized family unit
       generally carry societal importance says nothing about whether a specific
       nuclear family would be ‘recognizable by society at large’” Id. Therefore,
       officers must analyze the specific group of people identified as a family group
       in making this assessment. Previous guidance that instructed officers to assess
       whether the society in question recognizes the type of relationship shared by
       the group as significant or distinct is no longer valid under Matter of L-E-A-.

See Credible Fear Lesson Plan at 23.




                                              22
         Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 25 of 41



        73.      On or around September 30, 2019,3 USCIS issued an unsigned, undated Policy

Memorandum titled Guidance for Processing Reasonable Fear, Credible Fear, Asylum, and

Refugee Claims in Accordance with Matter of L-E-A- (“USCIS Guidance”) (attached hereto

as Exhibit B).

        74.      The USCIS Guidance likewise instructs asylum officers to apply the dicta of L-

E-A- II when conducting credible and reasonable fear interviews. It specifically directs that

“in the ordinary case, a nuclear family will not, without more, constitute a ‘particular social

group’ because most nuclear families are not inherently socially distinct.” USCIS Guidance,

at 3-4; see also id. at 1 (indicating that the “Authority” for the USCIS Guidance includes the

expedited removal statute, 8 U.S.C. § 1225, and it’s implementing regulations at 8 C.F.R. §§

235 and 208).

        75.      The USCIS Guidance also announces a new policy not mentioned in L-E-A- II

by mandating that, in making credible and reasonable fear determinations, USCIS asylum

officers must ignore all federal court of appeals cases recognizing that ordinary families

unambiguously qualify as PSGs under the INA:

        While a court order in Grace v. Whitaker, 344 F. Supp. 3d 96 (D.D.C. 2018),
        currently requires officers to apply the law of the circuit most favorable to an
        alien undergoing credible fear screening, the Attorney General’s decision in
        Matter of L-E-A- [II] is controlling law in every circuit, and must be applied
        going forward in every circuit, unless and until a circuit court holds to the
        contrary. The Attorney General in L-E-A- held that previous courts of appeals
        decisions that held that nuclear families categorically constituted particular
        social groups were interpretations of “particular social group,” an ambiguous
        statutory term that the Attorney General has discretion to reasonably interpret.
        The Attorney General has reasonably interpreted that term to require social
        distinction and particularity, and has predicted that many family-based groups
        may not meet those requirements.


3
 While this document is undated, the publically available USCIS Memoranda website lists its publication date as
September 30, 2019. See https://www.uscis.gov/legal-resources/policy-memoranda.


                                                       23
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 26 of 41



USCIS Guidance at 2, n.1.

       76.     This Court recently issued a preliminary injunction against Defendants,

prohibiting them from applying a very similar guidance memorandum in Grace, and holding that

directing asylum officers to ignore controlling court of appeals precedent is “clearly unlawful.”

344 F. Supp. 3d at 137-38.

       77.     L-E-A- II and the subsequently issued guidance documents establish written

policies concerning credible and reasonable fear interviews and implementing the expedited

removal provisions at 8 U.S.C. § 1225(b)(I).

       78.     The Credible Fear Lesson Plan and USCIS Guidance (collectively, “New PSG

Guidance”) were first implemented during the last 60 days.

F.     The Instruction to Reject PSGs Based on “Ordinary” Families Is Unlawful

       79.     The New PSG Guidance effects an irrational and unlawful change in our

asylum laws that would reverse decades of federal courts of appeals and BIA authority

interpreting the phrase “particular social group” as encompassing ordinary families. This New

PSG Guidance (i) violates the APA because it is arbitrary, capricious, and contrary to law;

and (ii) violates the INA and Refugee Act by imposing an unlawful presumption against

family-based PSGs.

                  1.      The Effort to Deny Protection to “Ordinary” Families Is Based on
                          an Unreasonable Interpretation of the INA That Arbitrarily
                          Departs from Past BIA and Federal Courts of Appeals Precedent

       80.     Dicta in L-E-A- II weights the PSG analysis heavily against family-based

claims by adding an additional criterion, requiring applicants to show not just that their family

is “distinct,” but that it “carries greater societal import” than most families. 27 I. & N. Dec. at

595.

       81.     Based on the dicta in L-E-A- II, the New PSG Guidance instruct asylum

                                                24
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 27 of 41



officers to reject claims based on membership in family-based PSGs in all but the most

extraordinary cases. See USCIS Guidance, at 3-4 (directing that “in the ordinary case, a

nuclear family will not, without more, constitute a ‘particular social group’ because most

nuclear families are not inherently socially distinct.”).

       82.     The New PSG Guidance violates the APA because its instruction to asylum

officers represents a radical change in law that is arbitrary, capricious, is not the product of

reasoned decision making, and “was neither adequately explained [] nor supported by agency

precedent.” Grace, 344 F. Supp. at 120 (internal citation omitted).

       83.     Relying on the dicta of L-E-A- II, the New PSG Guidance seeks to reverse

decades of uniform federal courts of appeals and BIA precedent holding that ordinary families

qualify as PSGs under the plain language of the INA.

       84.     The USCIS Guidance asserts that the Attorney General is free to reverse decades

of court and BIA precedent, and is entitled to Chevron deference in doing so, because the term

particular social group is ambiguous. USCIS Guidance at 2, n.1. But while courts have

recognized that the outer contours of this term may be ambiguous, they have uniformly held that

the particular social group unambiguously encompasses ordinary nuclear families.

       85.     The dicta in L-E-A II is at odds with the conclusion of every federal court of

appeals that has ever interpreted this language. See Villalta-Martinez v. Sessions, 882 F.3d 20, 26

(1st Cir. 2018) (“[I]t is well established that the nuclear family constitutes a recognizable social

group . . . .”); Vanegas-Ramirez v. Holder, 768 F.3d 226, 237 (2d Cir. 2014) (petitioner’s

“membership in his family may, in fact, constitute a ‘social-group basis of persecution’ against

him”); Vumi v. Gonzales, 502 F.3d 150, 155 (2d Cir. 2007) (remanding a family-based claim

because “[t]he BIA has long recognized that ‘kinship ties’ may form a cognizable shared



                                                25
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 28 of 41



characteristic for a particular social group”); S.E.R.L. v. Att’y Gen., 894 F.3d 535, 556 (3d Cir.

2018) (“Kinship, marital status, and domestic relationships can each be a defining characteristic

of a particular social group . . . .”); Crespin-Valladares v. Holder, 632 F.3d 117, 125 (4th Cir.

2011) (“the family provides a prototypical example of a particular social group”) (internal

quotations omitted); Al–Ghorbani v. Holder, 585 F.3d 980, 995 (6th Cir. 2009) (“[A] family is a

‘particular social group’ if it is recognizable as a distinctive subgroup of society.”); Torres v.

Mukasey, 551 F.3d 616, 629 (7th Cir. 2008) (“Our prior opinions make it clear that we consider

family to be a cognizable social group . . . .”); Ayele v. Holder, 564 F.3d 862, 869 (7th Cir. 2009)

(“Our circuit recognizes a family as a cognizable social group under the INA.”); Bernal-Rendon

v. Gonzales, 419 F.3d 877, 881 (8th Cir. 2005) (“[P]etitioners correctly contend that a nuclear

family can constitute a social group.”); Rios v. Lynch, 807 F.3d 1123, 1128 (9th Cir. 2015)

(families are “quintessential” particular social groups); Rivera-Barrientos v. Holder, 666 F.3d

641, 648 (10th Cir. 2012) (approvingly citing the Board’s prior characterization of particular

social groups as including those bound by kinship ties formulation); Castillo-Arias v. Att’y Gen.,

446 F.3d 1190, 1193 (11th Cir. 2006) (same).

       86.     Independent of overwhelming past precedent, the New PSG Guidance’s directive

that an “ordinary” family cannot be a “particular social group” within the meaning of the INA is

not a reasonable interpretation of that broad statutory term.

       87.     Congress adopted the facially broad term “particular social group” into the INA

through the Refugee Act of 1980.

       88.     The “motivation for the enactment of the Refugee Act” was the “United Nations

Protocol Relating to the Status of Refugees [“Protocol”],” INS v. Cardoza-Fonseca, 480 U.S.

421, 424, “to which the United States had been bound since 1968,” id. at 432–33.



                                                 26
          Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 29 of 41



         89.      Thus, “[i]n interpreting the Refugee Act in accordance with the meaning intended

by the Protocol, the language in the Act should be read consistently with the United Nations’

interpretation of the refugee standards.” Grace, 344 F. Supp. 3d at 124.

         90.      The term “particular social group” is a term of art first used in the 1951 Refugee

Convention.4 Since that time, the family unit has been closely associated with the idea of a social

group as those terms were used in post-war international human rights law instruments. Both the

conference that unanimously adopted the 1951 Refugee Convention5 and the Universal

Declaration of Human Rights,6 which was passed just two years earlier, explicitly recognize the

principle that “the family” is “the natural and fundamental group unit of society.”7

         91.      The BIA has long recognized that Congress’ intent in enacting the Refugee Act

was to align domestic refugee law with the United States’ obligations under the Protocol, to give

statutory meaning to “our national commitment to human rights and humanitarian concerns,” and

“to afford a generous standard for protection in cases of doubt.” In Re S-P-, 21 I. & N. Dec. 486,

492 (B.I.A. 1998) (quoting S. REP. NO. 256, 96th Cong., 2d Sess. 1, 4, reprinted in 1980

U.S.C.C.A.N. 141, 144).

         92.       For decades, BIA precedent has uniformly recognized that families are

paradigmatic particular social groups for the purposes of the INA. See Matter of C-A-, 23 I. & N.

Dec. 951, 955 (BIA 2006) (“[s]ocial groups based on . . . family relationship are generally easily


4
  See Art. 1(A)(2), July 28, 1951, 19 U.S.T. 6259, 189 U.N.T.S. 137 (Refugee Convention).
5
  United Nations Conference of Plenipotentiaries on the Status of Refugees and Stateless Persons, Final Act of the
United Nations Conference of Plenipotentiaries on the Status of Refugees and Stateless Persons., U.N.
Doc. A/CONF.2/108/Rev.1, https:// www.refworld.org/docid/40a8a7394.html (July 25, 1951).
6
  G.A. Res. 217A, U.N. GOAR, 3d Sess., 1st plen. Mtg., U.N. Doc. A/810 (Dec. 12, 1948).
7
  See also Final Act of the United Nations Conference of Plenipotentiaries on the Status of Refugees and Stateless
Persons, U.N. Doc. A/CONF.2/108/Rev.1 (articulating principle that “the family” is “the natural and fundamental
group unit of society”). This language was adopted concurrently with the 1951 Refugee Convention, where the term
“particular social group” was first used. Thus, the intent behind the original use of that term, later imported into the
INA, was in fact to encompass and protect families.


                                                          27
          Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 30 of 41



recognizable and understood by others to constitute social groups”); Matter of V-T-S-, 21 I. & N.

Dec. 792, 798 (BIA 1997) (en banc) (analogizing the group “Filipino[s] of mixed Filipino-

Chinese ancestry” to “kinship ties” when concluding it constituted a particular social group);

Matter of Kasinga, 21 I. & N. Dec. 357, 365-66 (BIA 1996) (en banc) (“identifiable shared ties

of kinship warrant characterization as a social group”); Matter of H-, 21 I. & N. Dec. 337, 342

(BIA 1996) (en banc) (noting that “clan membership . . . is inextricably linked to family ties” and

therefore grounds for finding a particular social group); see also Matter of M-E-V-G-, 26 I. & N.

Dec. 227, 240 (BIA 2014) (noting that the particular social group found in a prior case was

“inextricably linked to family ties”); Matter of W-G-R-, 26 I. & N. Dec. 208, 216 (BIA 2014)

(same).

          93.   The Board has also previously interpreted the “social distinction” component of

the “particular social group” analysis to be focused “on the extent to which the group is

understood to exist as a recognized component of the society in question.” Matter of M-E-V-G-,

26 I. & N. Dec. 227 (BIA 2014). The Board explained in M-E-V-G- that a “successful case”—

i.e., one in which the proposed group meets the standard—is one in which a group “is set apart

within society in some significant way.” Id. at 244.

          94.   The Attorney General’s dicta in L-E-A- II is an abrupt departure from this well-

settled law. It imposes a new requirement that PSGs not only be socially distinct but also be of

“greater societal import” than “ordinary” groups. And it produces an irrational result that

arbitrarily denies protections to member of “ordinary” nuclear families, while providing the

same protections to members of well-known or famous families.

          95.   Moreover, while the Attorney General recognized that he was departing from

federal courts of appeals precedent addressing family-based PSGs generally, he did not



                                                28
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 31 of 41



acknowledge or explain his departure from precedent specifically addressing the “social

distinction” component of the “particular social group” analysis, including Matter of M-E-V-G-.

The absence of this recognition and a reasoned explanation further renders that departure

unreasonable. See Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016) (an agency

changing its interpretation of a statute must “at least ‘display awareness that it is changing

position’ and ‘show that there are good reasons for the new policy’”) (quoting FCC v. Fox

Television Stations, Inc., 556 U.S. 502, 515 (2009).

       96.     The dicta of L-E-A- II, which the government has now attempted to make the

law of the land by instructing asylum officers to follow it in the New PSG Guidance, is also

poorly reasoned and illogical.

       97.     The Attorney General attempted to justify his reinterpretation of the INA by

misapplying the ejusdem generis canon of construction, claiming that that canon requires the

term “particular social group” be read “in conjunction with the terms preceding it, which cabins

its reach.” Matter of L-E-A-, 27 I. & N. Dec. at 592. But the terms surrounding “particular

social group”—”political opinion,” “religion,” “race,” and “nationality” (8 U.S.C. §

1101(a)(42)(A))—are all extremely broad.

       98.     Few persons exist who do not belong to a race, practice a religion, have a

nationality, or hold a political opinion. Correctly applied, then, the ejusdem generis canon

indicates that the term “particular social group” casts a very wide net. See Hall St. Assocs.,

L.L.C. v. Mattel, Inc., 552 U.S. 576, 587 (2008).

       99.     The Attorney General also suggested that a broad interpretation of “particular

social group” would “render virtually every [applicant] a member of a [particular social group]”

and thus eligible for relief. 27 I. & N. Dec. at 593.



                                                  29
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 32 of 41



        100.    But that conflates the particular social group analysis with the separate

requirement that an applicant show that he was persecuted because of membership in a

particular social group (the “nexus” requirement). Thus, the Attorney General’s suggestion that

interpreting “particular social group” to include ordinary families would unreasonably extend

asylum eligibility is logically flawed.

        101.    The Attorney General further argued that “particular social group” should not be

interpreted to encompass ordinary families because “family” is not one of the grounds for

protection explicitly listed in the INA. See Matter of L-E-A, 27 I. & N. Dec. at 583. The INA

term “particular social group,” however, is intentionally broad, and does not explicitly list any

recognized groups. Congress’ decision to use the broad international law term “particular social

group,” long understood to encompass families, rendered it unnecessary for Congress to also

specifically list “family” as a protected group.

        102.    And, in Matter of Acosta, the seminal Board decision interpreting that term for

the first time, the Board specified that “kinship ties” are a “characteristic that defines a

particular social group,” see Matter of Acosta, 19 I. & N. Dec. at 233, further indicating that the

term was originally intended by Congress to encompass families. In any event, the Attorney

General’s argument that specific types of PSGs must be named in the INA to qualify for

protection thereunder would render the “particular social group” language meaningless contrary

to longstanding principles of statutory interpretation. See Montclair v. Ramsdell, 107 U.S. 147,

152 (1883) (interpreter must “give effect, if possible, to every clause and word of a statute”);

U.S. v. Perchman, 42 U.S. 51, 69-70 (1833) (“It is one of the admitted rules of construction,

that interpretation which . . . render an act null, are to be avoided”).

        103.    Because the Attorney General’s dicta suggesting that “ordinary” families



                                                   30
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 33 of 41



generally are not particular social groups is an unreasonable reading of the INA—as evidenced

by the dozens of federal courts of appeals and Board decisions to the contrary—poorly

reasoned, and inadequately explained, the implementation of this dicta in the New PSG

Guidance is arbitrary, deprives asylum seekers of an impartial adjudication of their claims

based on the specific facts of their cases, represents an improper departure from prior policy

and reflects Defendants’ unlawful presumption against entire categories of claims at the

credible and reasonable fear stage.

                  2.       The INA and Refugee Act Prohibit a Presumption Against Family-
                           Based PSGs

       104.    The New PSG Guidance also violates the INA and Refugee Act because it

instructs asylum officers to apply a presumption against claims premised on family-based

PSGs. The USCIS Guidance explicitly informs asylum officers that “in the ordinary case, a

nuclear family will not, without more, constitute a ‘particular social group’ because most

nuclear families are not inherently socially distinct.” USCIS Guidance, at 3-4.

       105.    The INA and Refugee Act, however, require an individualized approach to

asylum adjudication.

       106.    In Grace, this Court struck down a similar directive creating a presumption

against asylum claims premised on social groups related to victims of gang and domestic

violence. As the Court held, such a “general rule is arbitrary and capricious because there is

no legal basis for an effective categorical ban on” certain categories of PSGs and “runs

contrary to the individualized analysis required by the INA.” 344 F. Supp. 3d at 126. As the

Court further explained:

       A general rule that effectively bars. . . claims related to certain kinds of violence
       is inconsistent with Congress’ intent to bring “United States refugee law into
       conformance with the [Protocol].” Cardoza-Fonseca, 480 U.S. at 436-37, 107
       S.Ct. 1207. The new general rule is thus contrary to the Refugee Act and the

                                                31
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 34 of 41



       INA. In interpreting “particular social group” in a way that results in a general
       rule, in violation of the requirements of the statute, the Attorney General has
       failed to “stay[ ] within the bounds” of his statutory authority. District of
       Columbia v. Dep’t of Labor, 819 F.3d at 449.

Id.

G.     The Instruction to Disregard Contrary Court of Appeals Precedent Violates the
       APA

       107.     The New PSG Guidance is also unlawful because it instructs asylum officers

to disregard any court of appeals precedent that contradicts the dicta of L-E-A- II. That

wholesale rejection of federal court precedent contradicts basic separation-of-powers

principles, and represents an irrational and radical departure from longstanding agency

practice in violation of the APA.

       108.     The USCIS Guidance informs asylum officers that “the Attorney General’s

decision in Matter of L-E-A- [II] is controlling law in every circuit, and must be applied

going forward in every circuit, unless and until a circuit court holds to the contrary.” USCIS

Guidance at 2, n.1.

       109.     But it is essential to our constitutional system that Executive Branch officials

are bound by the decisions of Article III courts. See Marbury v. Madison, 5 U.S. 137, 177

(1803); see also Cooper v. Aaron, 358 U.S. 1, 17-19 (1958).

       110.     This Court recently issued a preliminary injunction against Defendants

prohibiting them from applying a similar directive in Grace, holding that directing asylum

officers to ignore controlling court of appeals precedent is “clearly unlawful.” 344 F. Supp.

3d at 137-38.

       111.     As this Court explained, “an agency’s interpretation of a provision may

override a prior court’s interpretation if the agency is entitled to Chevron deference and the

agency’s interpretation is reasonable. If the agency is not entitled to deference or if the

                                                32
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 35 of 41



agency’s interpretation is unreasonable, a court’s prior decision interpreting the same

statutory provision controls.” Id. at 137.

       112.    First, the simple fact that the Attorney General’s discussion of family-based

PSGs is dicta precludes Chevron deference with respect to those statements as a matter of

law. See Grace, 344 F. Supp. 3d at 138 (“the only legal effect of [the Attorney General

decision] is to overrule [a particular BIA decision]. Any other [] dicta would not be entitled

to deference.”).

       113.    Second, the BIA and federal courts of appeals have uniformly held that, while

the outer contours of the term may be ambiguous, the term “particular social group”

unambiguously encompasses the ordinary nuclear family. See, e.g., Crespin-Valladares v.

Holder, 632 F.3d 117, 125 (4th Cir. 2011) (“the family provides a prototypical example of a

particular social group”) (internal quotations omitted); Rios v. Lynch, 807 F.3d 1123, 1128

(9th Cir. 2015) (families are “quintessential” particular social groups); Rivera-Barrientos v.

Holder, 666 F.3d 641, 648 (10th Cir. 2012) (approvingly citing the Board’s prior

characterization of particular social groups as including those bound by kinship ties

formulation); Castillo-Arias v. Att’y Gen., 446 F.3d 1190, 1193 (11th Cir. 2006) (same).

       114.    Third, the Attorney General’s newly proposed interpretation of the phrase

“particular social group” is unreasonable in light of the legislative history and text of the

INA and violates the INA’s prohibition against establishing general presumptions against

certain categories of asylum seekers.

       115.    Fourth, while the Attorney General recognized that he was departing from

federal courts of appeals precedent addressing family-based PSGs generally, he did not

acknowledge his departure from precedent specifically addressing the “social distinction”



                                              33
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 36 of 41



component of the “particular social group” analysis, including Matter of M-E-V-G-. The

failure to explain this departure from past Board precedent further renders that departure

unreasonable. See Encino Motorcars, LLC, 136 S. Ct. at 2126 (an agency changing its

interpretation of a statute must “at least ‘display awareness that it is changing position’ and

‘show that there are good reasons for the new policy’”) (quoting FCC v. Fox Television

Stations, Inc., 556 U.S. 502, 515 (2009)).

       116.   The directive of the New PSG Guidance represents an irrational and radical

departure from longstanding agency practice, based on unreasonable interpretation of the

INA and without any well-reasoned explanation. The New PSG Guidance is not entitled to

Chevron deference, and this Court should enjoin its directive that asylum officers disregard

controlling court of appeals precedent.

H.     The New PSG Guidance Places Plaintiffs in Grave Danger

       117.   Under the correct legal standards, each of the Plaintiffs would have passed

their credible or reasonable fear interview and would have been referred for full removal

proceedings to seek asylum or withholding of removal. Instead, because of the New PSG

Guidance, asylum officers summarily denied their claims.

       118.   Like the Plaintiff, thousands of similarly situated noncitizens have received or

will receive negative determinations based on the new policies.

       119.   Defendants’ New PSG Guidance is depriving Plaintiffs and other noncitizens

of their right to pursue potentially meritorious claims for protection in full removal

proceedings. As a result of the New PSG Guidance, there has been a dramatic increase in the

number of negative determinations issued to non-citizens presenting claims based on family-

based PSGs. See https://www.theguardian.com/us-news/2019/nov/13/asylum-credible-fear-

interview-immigration-women-children-lawsuit.

                                               34
          Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 37 of 41



          120.   As a result of the New PSG Guidance, the Plaintiffs and other noncitizens

with meritorious claims for protection will be deported to their country of origin, where they

will suffer violent persecution on account of their family membership.

                                  FIRST CLAIM FOR RELIEF
                   (Violation of Immigration and Nationality Act, Refugees Act,
                                 and Administrative Procedure Act)

          121.   All of the foregoing allegations are repeated and realleged as if fully set forth

herein.

          122.   Pursuant to 8 U.S.C. § 1252(e)(3), judicial review is available before the

Court regarding whether “a written policy directive, written policy guideline, or written

procedure issued by or under the authority of the Attorney General to implement [8 U.S.C. §

1252(b)] is not consistent with applicable provisions of [Subchapter II of the INA] or is

otherwise in violation of law.”

          123.   The APA, 5 U.S.C. § 706, provides that a Court “shall hold unlawful and set

aside agency action, findings, and conclusions found to be-(A) arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law; (B) contrary to constitutional

right, power, privilege, or immunity; [or] (C) in excess of statutory jurisdiction, authority, or

limitations, or short of statutory right.”

          124.   The New PSG Guidance violates the INA and Refugee Act by imposing an

unlawful presumption against family-based PSGs, arbitrarily departing from decades of

agency guidance requiring an individualized, fact-based, case-by-case social group analysis.

          125.   The New PSG Guidance also unreasonably and unlawfully interprets the INA

term “particular social group” to exclude most families, which is at odds with the statutory

text, context, and legislative history, and contrary to a substantial body of federal courts of



                                                 35
          Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 38 of 41



appeals and BIA precedent.

          126.   And the New PSG Guidance fails to adequately acknowledge, much less

reasonably explain, its departure from settled law.

          127.   Because it is arbitrary, capricious, and contrary to law, the New PSG Guidance

must be vacated under the Administrative Procedure Act.

                                  SECOND CLAIM FOR RELIEF
                                   (Administrative Procedure Act)

          128.   All of the foregoing allegations are repeated and realleged as if fully set forth

herein.

          129.   The New PSG Guidance violates the APA by explicitly prohibiting asylum

officers from applying decades of controlling precedent from the courts of appeals and the

BIA recognizing that ordinary families constitute quintessential PSGs.

          130.   The New PSG Guidance fails to adequately acknowledge, much less reasonably

explain, its departure from settled law.

          131.   Because it is arbitrary, capricious, and contrary to law, the New PSG Guidance

must be vacated under the Administrative Procedure Act.

                                 THIRD CLAIM FOR RELIEF
           (Due Process Clause of the Fifth Amendment to the United States Constitution)

          132.   All of the foregoing allegations are repeated and realleged as if fully set forth herein.

          133.   Plaintiffs have protected interests in applying for asylum and withholding of removal

upon a showing that meets the applicable standards, and in not being removed to a country where they

face serious danger and potential loss of life.

          134.   Plaintiffs are entitled under the Due Process Clause to a fair hearing of their claims, and

a meaningful opportunity to establish their potential eligibility for asylum and withholding of



                                                     36
          Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 39 of 41



removal.

          135.   The New PSG Interview Policy has violated Plaintiffs’ right to due process in

numerous respects, including by foreclosing their claims regardless of their individual facts or

merits; by applying an unlawful, more burdensome legal standard to Plaintiffs’ claims; and by

depriving them of a meaningful opportunity to establish their potential eligibility for asylum and

withholding of removal.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully pray this Court to:

             a. Declare the New PSG Guidance (including but not limited to L-E-A- II, the

Credible Fear Lesson Plan, USCIS Guidance, and all written guidance issued by DHS and DOJ

relating to L-E-A- II) contrary to law;

             b. Enter an order vacating the New PSG Guidance (including but not limited to the

Credible Fear Lesson Plan, USCIS Guidance, and all written credible fear guidance issued by

DHS and DOJ relating to L-E-A- II);

             c. Enter an order enjoining Defendants from continuing to apply the New PSG

Guidance (including but not limited to the Credible Fear Lesson Plan, USCIS Guidance and all

written guidance issued by DHS and DOJ relating to L-E-A- II) to credible or reasonable fear

determinations, interviews, or hearings issued or conducted by asylum officers or immigration

judges;

             d. Enter an order staying the expedited removal of each of the Plaintiffs and vacating

the expedited removal orders issued to each of the Plaintiffs;

             e. Enter an order enjoining Defendants from removing the Plaintiffs without first

providing each of them with a new credible or reasonable fear process under correct legal standards



                                                 37
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 40 of 41



or, in the alternative, full immigration court removal proceedings pursuant to 8 U.S.C. § 1229a;

and, for any Plaintiffs who have been removed pursuant to an expedited removal order prior to

the Court’s order, to parole those Plaintiffs into the United States for the duration of those

credible fear and/or removal proceedings;

           f. Award Plaintiffs’ counsel reasonable attorneys’ fees under the Equal Access to

Justice Act, and any other applicable statute or regulation; and

           g. Grant such further relief as the Court deems just, equitable, and appropriate.

Dated: December 9, 2019                        Respectfully submitted,


                                               s/ Amanda Shafer Berman
                                               Tracy A. Roman (#443718)
                                               Amanda Shafer Berman (#497860)
                                               Jared A. Levine*
                                               Mara R. Lieber*
                                               CROWELL & MORING LLP
                                               1001 Pennsylvania Ave., N.W.
                                               Washington, D.C. 20004
                                               (202) 624-2500
                                               troman@crowell.com

                                               Victoria Neilson*
                                               Bradley Jenkins**
                                               Michelle Mendez*
                                               Rebecca Scholtz*
                                               CATHOLIC LEGAL IMMIGRATION
                                               NETWORK, INC.
                                               8757 Georgia Ave., Suite 850
                                               Silver Spring, MD 20910
                                               (301)565-4820
                                               bjenkins@cliniclegal.org

                                               Counsel for Plaintiffs

                                               *Application for admission pro hac vice
                                               forthcoming

                                               ** Application for admission to D.D.C. bar
                                               forthcoming


                                                 38
        Case 1:19-cv-03549-EGS Document 16 Filed 12/09/19 Page 41 of 41




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, I electronically caused the foregoing

document to be filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following counsel of record for the government in this matter:

Erez Reuveni
Assistant Director
U.S. Department of Justice
Office of Immigration Litigation, District Court Section
P.O. Box 868, Washington, DC 20044




                                                     s/ Amanda Shafer Berman.
                                                     Amanda Shafer Berman




                                                39
